Citation Nr: 1500860	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-30 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 20, 2011 for the grant of service connection for prostate cancer.

4.  Entitlement to service connection for a skin disorder, claimed as chloracne, cysts, and other skin disorder(s).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse, P.A.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In August 2014, the Veteran submitted additional written evidence with a waiver of RO adjudication.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service. 

2.  The earliest clinical evidence of hearing loss disability is more than 40 years after separation from service.

3.  The earliest clinical evidence of record of tinnitus is more than 40 years after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has tinnitus causally related to, or aggravated by, active service.

5.  There is no evidence associated with the claims file prior to January 20, 2011 which can be interpreted as a claim, formal or informal, for service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for an effective date prior to January 20, 2011 for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in January and August 2011.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records and correspondence, and the statements of the Veteran and his wife in support of his claims, to include testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran contends that he was seen by a VA nurse in approximately 2009 in York, Pennsylvania.  A record from such treatment is not associated with the claims file.  Nevertheless, a remand to obtain any such record is not warranted.  As is discussed in further detail below, generally, the effective date of service connection is not when a Veteran seeks treatment, but when he files a claim.  Thus, 2009 records, even if they note a discussion between a nurse and the Veteran regarding etiology of his prostate cancer, would not be pertinent to the effective date of his claim if he did not file a claim within one year.  In addition, the record does not reflect that the encounter was for prostate treatment, but was for blood thinners.  Based on the foregoing, a remand to obtain possible 2009 records would serve no useful purposes.  
  
A VA audiology examination with opinions was obtained in September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinions are adequate as they are predicated on interviews with the Veteran regarding his symptoms, a review of the claims file to include the Veteran's treatment records, clinical examinations, and diagnostic testing, and include rationales for the opinions proffered.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss

The Veteran avers that he has a bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is evidence of a current disability.  A September 2011 VA examination report is of record.  The 

report revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
45
LEFT
5
15
25
60
70
    
The Veteran's speech recognition score was 96 percent for the right ear and 94 percent for the left ear.  Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service personnel records reflect that he served in Vietnam.  They also reflect that he worked as a driver, a longshoreman, and a cargo handler.

The STRs include a December 1968 clinical evaluation report for separation purposes which reflects that the Veteran's ears were noted to be normal.  Audiometric results are noted on the report.  The report revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0
    
The results reflect that the Veteran did not have hearing loss at the time of his separation.

The Board notes that the STRs reflect that the Veteran sought treatment on one occasion in August 1968 for ureteral calculus.  The STRs are negative for complaints of hearing problems.  In addition, his December 1968 report of medical history for separation purposes reflects that he denied ear trouble.

At the July 2014 Board hearing, the Veteran asserted that, while in Vietnam, he was unloading bombs when one exploded causing a loud explosion.  He said he could not hear anything for 5 to 10 minutes after the explosion.  The Board acknowledges that some acoustic trauma would be consistent with service in Vietnam.

The Veteran separated from service in 1968.  There are post-service treatment records dated as early as March 1970 but they concern dental issues.  The Veteran also submitted private records dated in June 1971 that concern cysts and skin complaints.  Several decades pass before the next post-service treatment records.  There are extensive records beginning in 2006; however, those records concern the Veteran's prostate cancer and skin problems.  There is a note from the Veteran's VA primary care physician dated in January 2011 that documents the Veteran has hearing loss and tinnitus.  However, the entry provides no opinion or information on etiology.  

The only other treatment record of interest is dated in October 2004.  It is a report of medical history completed by the Veteran before being seen by "Dr. S.S.L." for a skin problem.  For the question asking if he has any problems with his ears, the Veteran circled "no."  

The Board also considered the statements by the Veteran's wife.  She provided a written letter that was submitted in August 2014.  Most of the letter concerns the Veteran's cysts and skin complaints.  However, she also attested to the Veteran's hearing loss.  She indicated that he has a hard time hearing.  While she describes the Veteran's current trouble hearing she did not indicate how long the Veteran has been suffering from poor hearing.

The Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole, to include his normal hearing on separation and the lack of any clinical complaints of hearing problems until 2011, several decades after service.  Further, the Veteran denied ear problem in 2004.  The Board also notes that the Veteran is a retired state trooper.  The evidence reflects that in 1970, he applied to attend state trooper school, and that he retired as a state trooper in 1996.  There is no competent credible evidence that he ever had a hearing problem during this time.  

The Board also finds that there is no competent, credible evidence of a nexus between the current disability and service.  The September 2011 VA examiner provided the following opinion: the "Veteran's hearing was normal bilaterally at the time of his discharge exam...with no change in hearing compared to his entrance exam.  There is no evidence to support that a hearing loss or tinnitus either began while in the service or within one year following discharge."

The earliest clinical evidence of hearing loss is in 2011, more than 40 years after the Veteran separated from active service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the present claim, the most probative evidence of record is against a finding that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than four decades after separation from service.  The Veteran stated in 2014 that he had progressively worse hearing over the years and that he suffered acoustic trauma in service; however, he has not stated that he has had hearing loss since service, and the Board finds, based on the evidence noted above, that any such statement is less than credible.

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when...a layperson is competent to identify the medical condition.)  His first clinical complaints of decreased hearing were in 2011 despite undergoing medical treatment for other disabilities for decades.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in the present case (i.e. sensorineural hearing loss first noted decades after separation from service with post-service employment as a state trooper and/or with advanced age.)

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service.  

In sum, service connection for bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran avers that he has suffered from tinnitus due to exposure to acoustic trauma in service, and that he has had it since service in Vietnam.  The Veteran is competent to report that he has ringing of the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Board acknowledges that some acoustic trauma is consistent with service in Vietnam.  However, the Board finds, for the reasons noted below, that service-connection is not warranted.

The Veteran testified at the July 2014 Board hearing that he had tinnitus since he was working near an explosion that occurred in Vietnam.  The Veteran's STRs are negative for any complaints of tinnitus.  In addition, his December 1968 report of medical history for separation purposes reflects that he denied ear trouble.  The Board finds that the record contemporaneous to service is more probative than the Veteran's statement made decades later for compensation purposes.  The Board also finds that if the Veteran had tinnitus in service, it would have been reasonable for him to have reported it, rather than deny ear trouble.

The only other treatment record of interest is dated in October 2004.  It is a report of medical history completed by the Veteran before being seen by "Dr. S.S.L." for a skin problem.  For the question asking if he has any problems with his ears, the Veteran circled "no."  

The first clinical complaint or discussion of tinnitus was in January 2011.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1333.

The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336.  However, the Board finds that the clinical records closer in time to the Veteran's service are more probative than the Veteran's statements made many years later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24 (1991).

A September 2011 VA examination report reflects the opinion of the examiner that the Veteran's tinnitus is less likely than not caused by, or a result of, military noise exposure.  The examiner stated, in pertinent part, as follows: the "Veteran's hearing was normal bilaterally at the time of his discharge exam...with no change in hearing compared to his entrance exam.  There is no evidence to support that a hearing loss or tinnitus either began while in the service or within one year following discharge."

The Board acknowledges, despite the examiner's opinion, that there is some evidence to support a finding that tinnitus began in service, and such evidence would be the Veteran's statement.  However, the Board finds that the examiner's opinion is still adequate as the Board interprets it to mean that there is no evidence supporting the Veteran's assertion.  As the Board has found that the Veteran's statement as to chronic tinnitus since service is less than credible, the examiner need not have considered it. 

The Board acknowledges that the Veteran may have had acute and transitory tinnitus after a loud explosion in service.  However, the Board finds that it would have been reasonable for the Veteran to have noted tinnitus on his separation examination report of medical history or in the four decades after service if it had been chronic.  The Board also notes that in November 1969, the Veteran sought VA dental treatment; thus, it would have been reasonable for him to have sought treatment, or VA compensation, for tinnitus if he had it then.  

In sum, the evidence reflects an absence of credible complaint of tinnitus until more than four decades after the Veteran left military service, and a clinical opinion which is against a finding that the Veteran's tinnitus is related to service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant for the above stated issue, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for prostate cancer. 

The claims file includes a VA Form 21-526 (Veteran's Application for Compensation and/or Pension), dated January 20, 2011.  In the form, the Veteran applied, in pertinent part, his entitlement to service connection for prostate cancer, which he noted was diagnosed in 2006.

This VA Form 21-526 is the earliest document in the claims file which indicates an intent to file a claim for service connection for prostate cancer.  As noted above, generally, the effective date of an award of pension will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran contends that the effective date should be when he was diagnosed in December 2006 even though he did not file a claim at that time.  He also faults a VA nurse for not explaining to him in approximately 2009 that Agent Orange could have caused prostate cancer.  He testified that if the nurse had told him that Agent Orange causes prostate cancer, he would have filed a claim then.  (See Board hearing transcript, pages 5 and 6.)  To the extent that it is argued that the Veteran was misinformed by VA, being a victim of misinformation regarding the claim cannot stop the government from denying a benefit. See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-155 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  In the present case, even if the nurse told the Veteran that "everybody gets prostate cancer" rather than herbicide may cause prostate cancer, he still did not file a claim until 2011.  There is no clinical record of evidence, and, importantly, he has not averred that he told the nurse, that he wanted to file a claim for service connection for prostate cancer at that time.  Rather, it appears from his testimony, that the alleged conversation was an informal discussion while he was being examined for another condition which required blood thinners.  (See Board hearing transcript, page 3.)

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Thus, even though the Veteran was diagnosed in 2006 and could have filed at any time thereafter, the Veteran is not entitled to an earlier effective date merely because he sought and received treatment.

As noted above, under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The Veteran has not stated that prior to 2011, he ever submitted a communication or had some action indicating an intent to apply for service connection for prostate cancer.

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v Brown, 4 Vet. App. 327, 330 (1993).

In addition, the provisions of 38 C.F.R. § 3.157, which allow for a report of examination or hospitalization to be accepted as an informal claim for benefits, if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission, pertains to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.

The Board finds that there is no evidence in the claims file prior to the claims form received by VA on January 20, 2011 which can be interpreted as a claim, formal or informal, for service connection for prostate cancer.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an effective date earlier than January 20, 2011 for the grant of service connection for prostate cancer is denied.


REMAND

The Board finds that additional development is warranted on the issue of entitlement to service connection for a skin disability.  The Veteran has not been offered a VA examination.  The Veteran's STRs do not reflect complaints of, or treatment for, a skin disability during his period of active service.  Medical records show treatment for cysts in 1971, two and a half years after separation from service.  The Veteran's spouse has provided a statement that the Veteran has had a skin problem, which she described as oily skin and blackheads, since she met him in early 1969.  There are also extensive private medical treatment records concerning the Veteran's skin conditions (e.g. 2011 diagnoses of neurofibroma and epidermal inclusion cyst; 1992 York Hospital diagnosis of an infected sebaceous cyst of the neck; 2002 diagnosis of cyst on buttocks and ear; June 2007 diagnosis of tinea of the buttocks; and June 1971 diagnosis of epidermal cyst, skin with focal chronic granulomatous inflammation).

The Veteran contends that his skin disabilities are due to exposure to Agent Orange.  He also alternatively contends that he has chloracne, cysts, and other skin disorders.  The treatment records and opinions are conflicting and unclear as to the Veteran's diagnosis.  Based on the forgoing, the Board finds that a VA examination with an opinion is warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The Veteran should be given a VA examination to determine any and all of his current skin conditions, and for an opinion as to whether it is as likely as not that any such skin disability is causally related to, or aggravated by, active service, to include herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with a dermatologist, or appropriate clinician, to provide an examination.  The clinician should provide an opinion as to a.) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chloracne or other acneform disease consistent with chloracne; and b.) whether it is as likely as not (50 percent or greater probability) that the Veteran has any skin disability (other than chloracne or other acneform disease consistent with chloracne), causally related to, or aggravated by, active service.

The clinician should consider the entire claims file to include a.) the Veteran's STRs; b.) the 2011 diagnoses of neurofibroma and epidermal inclusion cyst; c.) the 1992 York Hospital diagnosis of an infected sebaceous cyst of the neck; d.) the 2002 diagnosis of cyst on buttocks and ear; e.) the June 2007 diagnosis of tinea of the buttocks; f.) the June 1971 removal of cysts from the forehead and back with a pathology diagnosis of epidermal cyst, skin with focal chronic granulomatous inflammation; and g.) the lay statements that the Veteran's skin disability began with blackheads.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

If pertinent, any rationale should discuss the relevance, if any, of the length of time between the Veteran's active service and diagnosis of a skin disability.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a skin disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


